       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

DUANE HILL,                                          )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Case No.: 4:20-cv-332
                                                     )
SEABOARD FOODS OF IOWA, L.L.C.,                      )       Removed from Iowa District Court
and SEABOARD FOODS SERVICES, INC.                    )       for Davis County, Case No.
                                                     )       LALA012698
                       Defendants.                   )

                                  NOTICE OF REMOVAL
                    [28 U.S.C. § 1332; 28 U.S.C. § 1441; 28 U.S.C. § 1446]

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Seaboard Foods of Iowa, LLC

and Seaboard Foods Services, Inc. hereby remove the action filed by Plaintiff Duane Hill from the

Iowa District Court for Davis County to the United States District Court for the Southern District

of Iowa, Central Division. In support of this removal, Defendants state as follows:

                                          Background

       1.      On or about October 1, 2020, Plaintiff filed his Petition in the Iowa District Court

for Davis County, Case No. LALA012698. See Exhibit A.

       2.      A summons was issued for Defendants on October 2, 2020. See Exhibit A.

       3.      Defendants were served with a copy of the Summons and Petition on October 6,

2020. See Exhibit B.

       4.      Defendants have not filed an Answer to Plaintiff’s Petition in state court.

       5.      Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants’ removal of the pending court

action is timely based on the service date of the Summons and Petition upon Defendants.
       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 2 of 6




       6.      Pursuant to 28 U.S.C. §§ 1446, copies of all process, pleadings, and orders served

upon Defendants in the state court are attached as Exhibits A and B.

                                      Grounds for Removal

       7.      Pursuant to 28 U.S.C. § 1332(a), federal district courts have original jurisdiction

over controversies between citizens of different states. This Court has jurisdiction over this civil

action based on the diversity of the parties, in that Plaintiff and Defendants are residents of

different states. This Court also has jurisdiction because, upon information and belief, the amount

in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

A.     Plaintiff and Defendants are citizens of different states.

       8.      Plaintiff is a resident and citizen of the State of Iowa. See Exhibit A.

       9.      Defendant Seaboard Foods of Iowa, LLC is a limited liability company organized

under the laws of the State of Delaware, with its principal place of business in the State of Kansas.

Seaboard Foods LLC is a limited liability company organized under the laws of the State of

Oklahoma, with its principal place of business in the State of Kansas, and is the sole member of

Defendant Seaboard Foods of Iowa, LLC. Seaboard Corporation is a corporation organized under

the laws of the State of Delaware, with its principal place of business in the State of Kansas, and

is the sole member of Seaboard Foods LLC. Consequently, Defendant Seaboard Foods of Iowa,

LLC is a citizen of States of Oklahoma, Delaware and Kansas, and not a citizen of the State of

Iowa. See Exhibit C.

       10.     Defendant Seaboard Food Services, Inc. is a corporation organized under the laws

of the State of Kansas, with its principal place of business in the State of Kansas. Consequently,

Defendant Seaboard Food Services is a citizen of the State of Kansas, and not a citizen of the State

of Iowa. See Exhibit C.



                                                 2
       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 3 of 6




       11.     Accordingly, complete diversity exists between the parties.

B.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       12.     In his Petition, Plaintiff alleges violations of public policy in the State of Iowa in

Defendants terminating his employment. See Exhibit A.

       13.     While Plaintiff does not specifically allege the amount in controversy, the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.

       14.     In determining whether the amount in controversy requirement is satisfied for

jurisdictional purposes, courts will look at whether the factfinder can legally conclude from the

pleadings and available evidence that the plaintiff’s alleged damages exceed $75,000.00. See Kopp

v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002); see also Wang v. Pacific Cycle, Inc., 530 F.Supp.2d

1048, 1051 (S.D. Iowa. 2008). An amount contained in the pleadings is not dispositive of this

issue. See State ex rel. Pemiscot Cnty v. Western Sur. Co., 51 F.3d 170, 173 (8th Cir. 1995).

       15.     Courts consider compensatory damages and punitive damages in determining

whether the amount in controversy exceeds $75,000.00. See Allison v. Sec. Ben. Life Ins. Co., 980

F.2d 1213, 1215 (8th Cir. 1992); see also Capital Indem. Corp. v. Miles, 978 F.2d 437, 438 (8th

Cir. 1992); Rasmussen v. State Farm Mut. Auto. Ins. Co., 410 F.3d 1029, 1031 (8th Cir. 2005);

Feller v. Hartford Life and Ac. Ins. Co., 817 F.Supp.2d 1097, 1101 (S.D. Iowa 2010).

       16.     Relying on the allegations in the Petition and prayer for relief, the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       17.     Plaintiff’s Petition alleges Defendants terminated his employment on or about June

11, 2019 and seeks damages as a result, including compensatory and punitive damages. See

Exhibit A, Prayer for Relief.




                                                 3
       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 4 of 6




       18.       Jury verdicts received by plaintiffs in the State of Iowa who have brought

allegations of retaliation similar to those contained in Plaintiff’s Petition demonstrate the amount

in controversy often exceeds $75,000.00. A non-exhaustive list of such awards includes the

following:

             •   Mowery v. City of Carter Lake, Case No. 04781-LACV-115458 (Dist. Ct. of

                 Pottawattamie County, Iowa, Sept. 2019) (awarding plaintiff $271,286 in

                 compensatory damages on a retaliation claim and an allegation of a violation of

                 public policy).

             •   Monohon v. BNSF Railroad Company, Case No. 4:14CV00305 (S.D. Iowa 2016)

                 (awarding plaintiff $500,000 in compensatory damages on a retaliation claim).

             •   Moenck v. Hy-Vee Drugstore No. 3, Case No. 06571-LACV-081214 (Dist. Ct. of

                 Linn County, Iowa, April 2016) (awarding plaintiff $153,066 in compensatory

                 damages on a retaliation claim).

             •   Thramer v. Ankeny Community School District, Case No. 05771-LACL-129453

                 (Dist. Ct. of Polk County, Iowa, May 2015) (awarding plaintiff $174,251 in

                 compensatory damages on a retaliation claim and for an allegation of constructive

                 discharge in violation of public policy).

             •   Johnson v. Lamco Ltd., Case No. LACV 56673 (Dist. Ct. of Dubuque County,

                 Iowa, Sept. 2012) (awarding plaintiff $14,412 in compensatory damages and

                 $150,000 in punitive damages on a retaliation claim and for an allegation of

                 wrongful discharge in violation of public policy).

             •   Daugherty v. TrafFix Devices, Case No. LALA3266 (Dist. Ct. of Jefferson County,

                 Iowa, March 2008) (awarding plaintiff $86,172.10 in compensatory damages and


                                                    4
       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 5 of 6




                 $75,000 in punitive damages on a retaliation claim and for an allegation of wrongful

                 discharge).

             •   Shepard v. Wapello County, Iowa, Case No. 401-CV-30260 (S.D. Iowa 2003)

                 (awarding plaintiff $378,000 in compensatory damages on a retaliation and

                 wrongful discharge claim).

       19.       Based on the foregoing, the amount in controversy in this action exceeds the

$75,000.00 jurisdictional threshold so to invoke diversity jurisdiction as set forth under 28 U.S.C.

§ 1332.

       20.       In addition to filing this Notice of Removal in the office of the Clerk for the United

States District Court for the Southern District of Iowa, Central Division, Defendants have also

given notice of the removal to the Iowa District Court for Davis County, as required by 28 U.S.C.

1446(d). A copy of the Notice to be filed with the Circuit Court of Greene County, Missouri is

attached as Exhibit D.

       21.       A copy of the Civil Cover Sheet filed in this matter is attached as Exhibit E.

          WHEREFORE, Defendants respectfully removes the above-captioned action from the

Iowa District Court for Davis County to the United States District Court for the Southern District

of Iowa, Central Division.




                                                   5
       Case 4:20-cv-00332-SMR-CFB Document 1 Filed 10/27/20 Page 6 of 6




                                            Respectfully submitted,

                                            SEYFERTH BLUMENTHAL & HARRIS LLC

                                            By: /s/ Bruce A. Moothart
                                               Bruce A. Moothart, IA. Bar No. 13698
                                               4801 Main Street, Suite 310
                                               Kansas City, Missouri 64112
                                               Telephone: (816) 756-0700
                                               Facsimile: (816) 756-3700
                                               Email: bruce@sbhlaw.com


                                                Attorneys for Defendants



                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 27, 2020, the foregoing was served via the Court’s ECF
system, which sent notice to all counsel of record.

       Katie E. Carlson
       Nathan Borland
       Timmer & Judkins, P.L.L.C.
       1415 28th Street, Suite 375
       West Des Moines, Iowa 50266
       Telephone: (515) 259-7462
       Facsimile: (515) 361-5390
       Email: katie@timmerjudkins.com
              nate@timmerjudkins.com

       Attorneys for Plaintiff



                                                   /s/ Bruce A. Moothart
                                                   Attorney for Defendants




                                               6
